Citation Nr: 0024583	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

As will be discussed further below, the dates of the 
veteran's service are in dispute; however the service 
department has certified that he served on active duty from 
June 9 to July 24, 1970.  

This is an appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office, Portland, Oregon, 
that the veteran was not basically eligible for nonservice-
connected disability pension benefits since he did not have 
the requisite qualifying active military service.  In 
September 1998 the veteran and an acquaintance testified at a 
hearing at the regional office before a Decision Review 
Officer.  In February 2000 the veteran testified at a hearing 
before a member of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  The case is now before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The service department has certified that the veteran 
served on active duty from June 9 to July 24, 1970, a period 
of less than ninety (90) days.

2.  He was not discharged from active military service for a 
service-connected disability and did not at the time of 
discharge have such a service-connected disability which in 
medical judgment would have justified a discharge for 
disability.


CONCLUSION OF LAW

The veteran's claim for basic eligibility for nonservice-
connected disability pension benefits is without legal merit.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§  3.3, 
3.14, 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1998, the service department certified that the 
veteran served on active duty in the Marine Corps from June 9 
to July 24, 1970.

The veteran's service medical records reflect that when he 
was seen on June 15, he reported that he was a bed wetter and 
this was confirmed.  He received a psychiatric evaluation 
after less than one month of active service.  He had reported 
to sick call on a number of occasions, but no disqualifying 
physical symptoms had been noted.  The veteran stated that he 
found himself unable to cope emotionally with recruit 
training.  He claimed that the discipline of service life 
made him resentful, nervous and unable to function.  He gave 
a past history of lifelong emotional instability.  Mental 
status examination showed that he was rather anxious.  There 
was no evidence of a psychosis, neurosis or suicidal 
ideation.  It was concluded that his demonstrated emotional 
inconstancy and intolerance of stress marked him as unlikely 
to remain consistent enough to become an effective trainee.  
He was referred to the Depot Aptitude Board.  He appeared 
before the Aptitude Board on July 14, 1970.  In a report of 
that date, the Board recommended that he be discharged by 
reason of unsuitability and receive a general discharge under 
honorable conditions.  In late July 1970, pursuant to the 
recommendation of the Board, the Commanding General approved 
the veteran's general discharge from service on July 24, 
1970, by reason of unsuitability.  

In May 1997 the veteran submitted a claim for nonservice-
connected disability pension benefits.

The regional office later received a copy of his DD Form 214 
which bears the veteran's signature.  It shows that he had 
been discharged under honorable conditions (a general 
discharge) and served from 09-06-70 (day, month, year in the 
military style) to 24-07-70, although it stated that he had a 
total of 3 months and 5 days of active service.

In a September 1998 statement the veteran's mother recalled 
that the veteran had been discharged from service in the fall 
of 1970.  She related that to when he came back to live with 
her and his father on his return from service.  

During the February 2000 Board hearing, the veteran testified 
that he had enlisted in the Marines in June 1970.  He had 
been sent to a motivation unit and was later sent to the 
hospital.  He had been evaluated psychologically and 
physically and had ended up working in a kitchen.  From the 
time he was pulled from the platoon until his discharge had 
been almost seven weeks.  He had been discharged and had 
flown to his home.  He recalled that he had returned home in 
the fall, in September.  He maintained that the date of 
separation of July 24, 1970, shown on his DD 214 was 
incorrect.  He asserted that the 3 months and 5 days of 
active service listed on the DD Form 214 was correct.

The veteran recalled that he had been in basic training for a 
minimum of six weeks.  He was in the kitchen for 4 1/2 to 5 
weeks and after that he sat around for about 10 days doing 
other things at the base.

The veteran and an acquaintance also testified at a hearing 
at the regional office in September 1998 before a Decision 
Review Officer.  The information provided at that hearing was 
essentially the same as that provided at the February 2000 
Board hearing.

II.  Analysis

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.

Basic entitlement to nonservice-connected disability pension 
exists if a veteran:  (1) Served in the active military, 
naval or air service for ninety (90) days or more during a 
period of war; or (2) served in the active military, naval or 
air service during a period of war and was discharged or 
released from such service for a disability adjudged service 
connected without presumptive provisions of law, or at the 
time of discharge had such a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability; or (3) 
served in the active military, naval or air service for a 
period of ninety (90) consecutive days or more and such 
period began or ended during a period of war; or (4) served 
in the active military, naval or air service for an aggregate 
of ninety (90) days or more in two or more separate periods 
of service during more than one period of war and is 
permanently and totally disabled and meets certain net worth 
and income requirements.  38 C.F.R. § 3.3(a)(3).

In this case, the service department has certified that the 
veteran's period of active service extended from June 9 to 
July 24, 1970, a period of less than ninety (90) days.  The 
official certification by the service department is binding 
on the VA.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 
530 (1992); Spencer v. West, 13 Vet. App. 376 (2000).  He was 
not discharged from service for a service connected 
disability and did not at the time of discharge have such a 
service connected disability which in medical judgment would 
have justified a discharge for disability.  Since the veteran 
had less than ninety (90) days' active service, he is not 
eligible for non-service connected disability pension 
benefits.  His appeal is without legal merit and must 
therefore be denied.

In January 1998 the service department certified that the 
veteran's service was from June 9 to July 24, 1970 and the 
veteran's DD form 214 also reflects that he entered active 
service on June 9, 1970, and was discharged on July 24, 1970.  
However, in listing his time in service the DD 214 reported 
3 months and 5 days of active service.  The reference to 3 
months and 5 days of active service is an obvious 
typographical error, probably the result of the confusing 
manner in which the military reports dates (day, month, year) 
vice the civilian convention (month, day, year).  When the 
veteran's service department medical and administrative 
records are closely scrutinized, it is quite apparent that he 
was released from military service on July 24, 1970.  All the 
contemporaneous records are consistent, they are only 
inconsistent with the veteran's remote recollections and 
those of the parties who have submitted statements on his 
behalf, obviously just for the purpose of getting a VA 
benefit and thus of diminished credibility.  Simply put, the 
VA is bound by the service department determinations which 
are credible and consistent, and show that he had much less 
than 90 days of service.  The veteran's remedy, if any, lies 
with an appeal to the Service Department Board for Correction 
of Naval Records.  10 U.S.C.A. § 1552.  


ORDER

Basic eligibility for nonservice-connected disability pension 
benefits is not established.  The appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

